

115 S2717 RS: Maritime Authorization and Enhancement Act for Fiscal Year 2019
U.S. Senate
2018-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 505115th CONGRESS2d SessionS. 2717[Report No. 115–292]IN THE SENATE OF THE UNITED STATESApril 19, 2018Mrs. Fischer (for herself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationJuly 9, 2018Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo reauthorize provisions relating to the Maritime Administration.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Maritime Authorization and Enhancement Act for Fiscal Year 2019.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Authorization of the Maritime Administration.Sec. 3. Concurrent jurisdiction.Sec. 4. United States Merchant Marine Academy policy on sexual harassment, dating violence, domestic violence, sexual assault, and stalking.Sec. 5. Report on implementation of recommendations for the United States Merchant Marine Academy Sexual Assault Prevention and Response Program.Sec. 6. Electronic records on mariner availability to meet national security needs.Sec. 7. Small shipyard grants.Sec. 8. Domestic ship recycling facilities.Sec. 9. Sea year on contracted vessels.Sec. 10. GAO report on national maritime strategy.Sec. 11. Department of Transportation Inspector General report on title XI program.Sec. 12. Multi-year contracts.Sec. 13. Use of State academy training vessels.Sec. 14. Permanent authority of Secretary of Transportation to issue vessel war risk insurance.Sec. 15. Navigation system study and report.Sec. 16. Miscellaneous. 2.Authorization of the maritime administration (a)Authorization of appropriationsThere are authorized to be appropriated to the Department of Transportation for fiscal year 2019, to be available without fiscal year limitation if so provided in appropriations Acts, the following amounts for programs associated with maintaining the United States merchant marine:
 (1)For expenses necessary for operations of the United States Merchant Marine Academy, $69,000,000 for Academy operations.
 (2)For expenses necessary to support the State maritime academies, $32,200,000, of which— (A)$2,400,000 shall remain available until September 30, 2019, for the Student Incentive Program;
 (B)$6,000,000 shall remain available until expended for direct payments to such academies; (C)$22,000,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels; and
 (D)$1,800,000 shall remain available until expended for training ship fuel assistance. (3)For expenses necessary to support the National Security Multi-Mission Vessel Program, $300,000,000, which shall remain available until expended.
 (4)For expenses necessary to support Maritime Administration operations and programs, $60,442,000. (5)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $6,000,000, which shall remain available until expended.
 (6)For expenses necessary to maintain and preserve a United States flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $300,000,000.
 (7)For expenses necessary for the loan guarantee program authorized under chapter 537 of title 46, United States Code, $33,000,000, of which—
 (A)$30,000,000 may be used for the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5))) of loan guarantees under the program; and
 (B)$3,000,000 may be used for administrative expenses relating to loan guarantee commitments under the program.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Maritime Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the status of unexpended appropriations for capital asset management at the United States Merchant Marine Academy, and the plan for expending such appropriations.
 3.Concurrent jurisdictionNotwithstanding any other law, the Secretary of Transportation may relinquish, at the Secretary’s discretion, to the State of New York, such measure of legislative jurisdiction over the lands constituting the United States Merchant Marine Academy in King’s Point, New York, as is necessary to establish concurrent jurisdiction between the Federal Government and the State of New York. Such partial relinquishment of legislative jurisdiction shall be accomplished—
 (1)by filing with the Governor of New York a notice of relinquishment to take effect upon acceptance thereof; or
 (2)as the laws of that State may provide. 4.United States Merchant Marine Academy policy on sexual harassment, dating violence, domestic violence, sexual assault, and stalking (a)Policy on sexual harassment, dating violence, domestic violence, sexual assault, and stalkingSection 51318 of title 46, United States Code, is amended—
 (1)in subsection (a)(2)— (A)in subparagraph (A), by inserting and prevention after awareness;
 (B)by redesignating subparagraph (B) as subparagraph (C), and subparagraphs (C) through (F) as subparagraphs (E) through (H), respectively;
 (C)by inserting after subparagraph (A) the following:  (B)procedures for documenting, tracking, and maintaining the data required to conduct the annual assessments to determine the effectiveness of the policies, procedures, and training program of the Academy with respect to sexual harassment, dating violence, domestic violence, sexual assault, and stalking involving cadets or other Academy personnel, as required by subsection (c);; and
 (D)by inserting after subparagraph (C), as redesignated by subparagraph (B), the following:  (D)procedures for investigating sexual harassment, dating violence, domestic violence, sexual assault, or stalking involving a cadet or other Academy personnel to determine whether disciplinary action is necessary;; 
 (2)in subsection (b)(2)(A), by inserting and other Academy personnel after cadets at the Academy; and (3)in subsection (d)—
 (A)in paragraph (2)(A) by inserting , including sexual harassment, after sexual assaults, rapes, and other sexual offenses; and (B)in paragraph (4)(B), by striking The Secretary and inserting Not later than January 15 of each year, the Secretary.
 (b)ImplementationThe Superintendent of the United States Merchant Marine Academy may implement the amendment to subsection (b)(2)(A) of section 51318 of title 46, United States Code, made by subsection (a)(2), by updating an existing plan issued pursuant to the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91).
			5.Report on implementation of recommendations for the United States Merchant Marine Academy Sexual
 Assault Prevention and Response ProgramNot later than December 31, 2018, the Maritime Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the progress of the Maritime Administration in implementing and closing each of the recommendations made in the Office of Inspector General’s Report issued March 28, 2018 (ST–2018–039) identifying gaps in the United States Merchant Marine Academy’s Sexual Assault Prevention and Response Program.
 6.Electronic records on mariner availability to meet national security needsSection 7502 of title 46, United States Code, is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following:  (c)The Secretary shall coordinate with the Secretary of Transportation to ensure that, to the extent feasible, electronic records provide information on mariner availability to meet national security needs for mariner credentialing and strategic sealift..
 7.Small shipyard grantsSection 54101(b) of title 46, United States Code, is amended— (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
 (2)by inserting after paragraph (1) the following:  (2)Timing of grant noticeThe Administrator shall post a Notice of Funding Opportunity regarding grants awarded under this section not more than 15 days after the date of enactment of the appropriations Act for the fiscal year concerned.; and
 (3)in paragraph (4), as redesignated by paragraph (1), by striking paragraph (2) and inserting paragraph (3). 8.Domestic ship recycling facilitiesSection 3502 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–398; 54 U.S.C. 308704 note) is amended—
 (1)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively; and (2)by inserting after subsection (b) the following:
				
					(c)Scrapping of imported vessels
 (1)In generalNotwithstanding any other provision of law, domestic ship scrapping facilities selected by the Secretary of Transportation in accordance with subsection (b) may import into the United States, for the purpose of dismantling, marine vessels that contain regulated levels of polychlorinated biphenyls that are integral to a vessel’s structure, equipment, or systems necessary for its operation.
 (2)No TSCA prior authorization requiredIn lieu of the rulemaking by the Administrator of the Environmental Protection Agency under section 6(e) of the Toxic Substances Control Act (15 U.S.C. 2605(e)), imports of vessels containing regulated levels of polychlorinated biphenyls shall be subject to prior notification and consent in accordance with this subsection.
						(3)Notification
 (A)ContentsAn importer of 1 or more vessels containing regulated levels of polychlorinated biphenyls shall submit a notification to the Environmental Protection Agency not less than 75 days before a vessel is imported into the United States under this subsection. The import notification may cover up to one year of shipments of vessels containing regulated levels of polychlorinated biphenyls being sent to the same ship scrapping facility, and shall contain, at a minimum, the following items:
 (i)The name, contact name, address, telephone number, email address, and EPA Identification Number (if applicable) of the ship scrapping facility and the recognized trader, if the ship scrapping facility is not the importer.
 (ii)The name, contact name, address, telephone number, email address, and EPA Identification Number (if applicable) of each facility where polychlorinated biphenyls or hazardous materials contained on a vessel will be stored and disposed of, including any polychlorinated biphenyls storage or disposal facility approved under the Toxic Substances Control Act (15 U.S.C. 2601 et seq.).
 (iii)The types of polychlorinated biphenyls or polychlorinated biphenyls items expected to be removed from the vessels.
 (iv)The number of vessels proposed for import and maximum tonnage. (v)The period of time covered by the import notice (not to exceed one year) and the start and end dates of shipment.
 (B)FormEach notice under this paragraph shall be clearly marked PCB Waste Import Notice and shall be submitted to the Environmental Protection Agency in such form and manner as the Environmental Protection Agency may require.
 (C)Revised notificationIf an importer wishes to change any of the information specified on the original notification, the importer must submit a revised notification, containing notification of the changes, to the Environmental Protection Agency.
							(4)Consent
 (A)In GeneralAn importer shall not import vessels containing regulated levels of polychlorinated biphenyls until the importer has received consent from the Administrator of the Environmental Protection Agency.
 (B)TermsImporters shall only import vessels under the terms of the consent issued by the Administrator of the Environmental Protection Agency under this paragraph and subject to the condition that the facility shall establish a valid written contract, chain of contracts, or equivalent arrangements with other United States facilities, where applicable, to manage the polychlorinated biphenyls and hazardous waste expected to be removed from the vessel or vessels.
 (5)Report to the environmental protection agencyAny ship scrapping facility authorized by this subsection to import vessels containing regulated levels of polychlorinated biphenyls shall file with the Administrator of the Environmental Protection Agency, not later than April 1 of each year, a report providing, for each vessel imported in accordance with this subsection, the following information:
 (A)The vessel name and approximated tonnage. (B)Registration number and flag of the vessel.
 (C)The date of import. (D)The types, quantities, and final destination of all polychlorinated biphenyls and hazardous waste removed.
 (E)The EPA-issued consent number under which the vessel was imported. (6)Applicable lawsOnce a vessel has been imported pursuant to this subsection, the manufacturing, processing, distribution in commerce, use, and disposal of any polychlorinated biphenyls and hazardous waste contained on the vessel shall be carried out in accordance with applicable Federal, State, and local laws and regulations..
 9.Sea year on contracted vesselsSection 51307 of title 46, United States Code, is amended— (1)in the matter preceding paragraph (1), by striking The Secretary and inserting the following:
				
 (a)In generalThe Secretary; (2)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
 (3)by inserting after paragraph (1) the following:  (2)on vessels contracted by the United States Government, subject to subsection (b);; and
 (4)by adding at the end the following:  (b)Subsection (a)(2) shall only apply to vessels that are contracted by the United States Government and that carry more than 75,000 Metric tons of food aid per year in accordance with section 55305 of title 46, United States Code..
 10.GAO report on national maritime strategyThe Comptroller General of the United States shall complete a study and submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Armed Services of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives, a report on—
 (1)the key challenges, if any, to ensuring that the United States marine transportation system and merchant marine are sufficient to support United States economic and defense needs, as articulated by the Maritime Administration, the Committee on the Marine Transportation System, and other stakeholders;
 (2)the extent to which a national maritime strategy incorporates desirable characteristics of successful national strategies as identified by the Comptroller General, and any key obstacles (as identified by stakeholders) to successfully implementing such strategies; and
 (3)the extent to which Federal efforts to establish national maritime strategy are duplicative or fragmented, and if so, the impact on United States maritime policy for the future.
 11.Department of Transportation Inspector General report on title XI programNot later than 180 days after the date of enactment of this Act, the Department of Transportation Office of Inspector General shall—
 (1)initiate an audit of the financial controls and protections included in the policies and procedures of the Department of Transportation for approving loan applications for the loan guarantee program authorized under chapter 537 of title 46, United States Code; and
 (2)submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the results of that audit once the audit is completed.
 12.Multi-year contractsNothing in section 3505 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) may be construed to prohibit the Maritime Administration from entering into a multi-year contract for the procurement of up to 5 new vessels within the National Security Multi-Mission Vessel Program and associated government–furnished equipment, subject to the availability of appropriations.
 13.Use of State academy training vesselsSection 51504(g) of title 46, United States Code, is amended to read as follows:  (g)Vessel sharing (1)In GeneralNot later than 90 days after the date of enactment of the Maritime Authorization and Enhancement Act for Fiscal Year 2019, the Secretary, acting through the Maritime Administrator, shall upon consultation with the maritime academies, and to the extent feasible with the consent of the maritime academies, implement a program of vessel sharing, requiring maritime academies to share training vessels provided by the Secretary among maritime academies, as necessary to ensure that training needs of each academy are met.
 (2)Program of vessel sharingFor purposes of this subsection, a program of vessel sharing shall include— (A)ways to maximize the available underway training capacity available in the fleet of training vessels;
 (B)coordinating the dates and duration of training cruises with the academic calendars of maritime academies;
 (C)coordinating academic programs designed to be implemented aboard training vessels among maritime academies; and
 (D)identifying ways to minimize costs. (3)EvaluationNot later than 30 days after the beginning of each fiscal year, the Secretary, acting through the Maritime Administrator, shall evaluate the vessel sharing program under this subsection to determine the optimal utilization of State maritime training vessels, and modify the program as necessary to improve utilization..
		14.Permanent authority of Secretary of Transportation to issue vessel war risk insurance
 (a)In generalSection 53912 of title 46, United States Code, is repealed. (b)Clerical amendmentThe table of sections at the beginning of chapter 539 of title 46, United States Code, is amended by striking the item relating to section 53912.
			15.Navigation system study and report
			(a)Study of the Great Lakes System
 (1)In GeneralThe Maritime Administrator shall conduct a comprehensive study of the Great Lakes—Saint Lawrence Seaway navigation system (referred to in this section as the Great Lakes System) that examines the current state of the system and makes recommendations for improvements.
 (2)ContentsThe study— (A)shall examine, with respect to the Great Lakes System—
 (i)typical cargo routing options; (ii)the cost profile of each route and alternative routes;
 (iii)port infrastructure quality; (iv)intermodal connections;
 (v)competing transportation options, including air, rail, and ground transportation and their relative market position;
 (vi)taxes and fees imposed on vessels; (vii)marketing efforts to increase shipments;
 (viii)subsidies provided to the Great Lakes System and to competing cargo transportation systems; (ix)the condition of the docks at each port;
 (x)United States and Canadian Government icebreaking capabilities to facilitate commercial shipping; and
 (xi)the condition of vessel navigation infrastructure (such as channels, locks, letties, and breakwaters) and efforts to maintain, upgrade, or replace that infrastructure; and
 (B)shall make recommendations on— (i)the level of additional investment needed to improve the Great Lakes System;
 (ii)any benefits of increased Federal or State investment in the Great Lakes System; and (iii)any regulatory or competitive burdens impeding growth of the Great Lakes System.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Maritime Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Co-Chairs of the Great Lakes Task Force of the Senate and of the House of Representatives containing the results of the study conducted under this section.
 (c)ContractThe Maritime Administrator may enter into a contract with another entity to carry out the study. 16.Miscellaneous (a)Noncommercial vesselsSection 3514(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 46 U.S.C. 51318 note) is amended—
 (1)by striking Not later than and inserting the following:  (1)Not later than; and
 (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and adjusting the margins accordingly; and
 (3)by adding at the end the following:  (2)For the purposes of this section, vessels operated by any of the following entities shall not be considered commercial vessels:
 (A)Any entity or agency of the United States. (B)The government of a State or territory.
 (C)Any political subdivision of a State or territory. (D)Any other municipal organization..
 (b)Passenger recordsSection 51322(c) of title 46, United States Code, is amended to read as follows:  (c)Maintenance of sexual assault training recordsThe Maritime Administrator shall require the owner or operator of a commercial vessel, or the seafarer union for a commercial vessel, to maintain records of sexual assault training for any person required to have such training..
 (c)National Oceanic and Atmospheric AdministrationSection 3134 of title 40, United States Code, is amended by adding at the end the following:  (c)National Oceanic and Atmospheric AdministrationThe Secretary of Commerce may waive this subchapter with respect to contracts for the construction, alteration, or repair of vessels, regardless of the terms of the contracts as to payment or title, when the contract is made under the Act entitled ‘An Act to define the functions and duties of the Coast and Geodetic Survey, and for other purposes’, approved August 6, 1947 (33 U.S.C. 883a et seq.)..
 (d)Annual payments for maintenance and supportSection 51505(b) of title 46 is amended to read as follows:  (2)MaximumThe amount under paragraph (1) may not be more than $25,000, unless the academy satisfies section 51506(b) of this title..
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Maritime Authorization and Enhancement Act for Fiscal Year 2019.
 (b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents. Sec. 2. Authorization of the Maritime Administration. Sec. 3. Concurrent jurisdiction. Sec. 4. United States Merchant Marine Academy policy on sexual harassment, dating violence, domestic violence, sexual assault, and stalking. Sec. 5. Report on implementation of recommendations for the United States Merchant Marine Academy Sexual Assault Prevention and Response Program. Sec. 6. Report on the application of the Uniform Code of Military Justice to the United States Merchant Marine Academy. Sec. 7. Electronic records on mariner availability to meet national security needs. Sec. 8. Small shipyard grants. Sec. 9. Domestic ship recycling facilities. Sec. 10. Sea year on contracted vessels. Sec. 11. GAO report on national maritime strategy. Sec. 12. Department of Transportation Inspector General report on Title XI program. Sec. 13. Multi-year contracts. Sec. 14. Use of State Maritime Academy training vessels. Sec. 15. Permanent authority of Secretary of Transportation to issue vessel war risk insurance. Sec. 16. Buy America. Sec. 17. Navigation system study and report. Sec. 18. Miscellaneous.  2.Authorization of the Maritime Administration (a)Authorization of appropriationsThere are authorized to be appropriated to the Department of Transportation for fiscal year 2019, to be available without fiscal year limitation if so provided in appropriations Acts, the following amounts for programs associated with maintaining the United States merchant marine:
 (1)For expenses necessary for operations of the United States Merchant Marine Academy, $69,000,000 for Academy operations.
 (2)For expenses necessary to support the State maritime academies, $32,200,000, of which— (A)$2,400,000 shall remain available until September 30, 2020, for the Student Incentive Program;
 (B)$6,000,000 shall remain available until expended for direct payments to such academies; (C)$22,000,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels; and
 (D)$1,800,000 shall remain available until expended for training ship fuel assistance. (3)For expenses necessary to support the National Security Multi-Mission Vessel Program, $300,000,000, which shall remain available until expended.
 (4)For expenses necessary to support Maritime Administration operations and programs, $60,442,000, of which $5,000,000 shall remain available until expended for port infrastructure development under section 50302 of title 46, United States Code.
 (5)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $6,000,000, which shall remain available until expended.
 (6)For expenses necessary to maintain and preserve a United States flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $300,000,000.
 (7)For expenses necessary for the loan guarantee program authorized under chapter 537 of title 46, United States Code, $33,000,000, of which—
 (A)$30,000,000 may be used for the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5))) of loan guarantees under the program; and
 (B)$3,000,000 may be used for administrative expenses relating to loan guarantee commitments under the program.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Maritime Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives on the status of unexpended appropriations for capital asset management at the United States Merchant Marine Academy, and the plan for expending such appropriations.
 3.Concurrent jurisdictionNotwithstanding any other law, the Secretary of Transportation may relinquish, at the Secretary’s discretion, to the State of New York, such measure of legislative jurisdiction over the lands constituting the United States Merchant Marine Academy in King’s Point, New York, as is necessary to establish concurrent jurisdiction between the Federal Government and the State of New York. Such partial relinquishment of legislative jurisdiction shall be accomplished—
 (1)by filing with the Governor of New York a notice of relinquishment to take effect upon acceptance thereof; or
 (2)as the laws of that State may provide. 4.United States Merchant Marine Academy policy on sexual harassment, dating violence, domestic violence, sexual assault, and stalking (a)Policy on sexual harassment, dating violence, domestic violence, sexual assault, and stalkingSection 51318 of title 46, United States Code, is amended—
 (1)in subsection (a)(2)— (A)in subparagraph (A), by inserting and prevention after awareness;
 (B)by redesignating subparagraph (B) as subparagraph (C), and subparagraphs (C) through (F) as subparagraphs (E) through (H), respectively;
 (C)by inserting after subparagraph (A) the following:  (B)procedures for documenting, tracking, and maintaining the data required to conduct the annual assessments to determine the effectiveness of the policies, procedures, and training program of the Academy with respect to sexual harassment, dating violence, domestic violence, sexual assault, and stalking involving cadets or other Academy personnel, as required by subsection (c);; and
 (D)by inserting after subparagraph (C), as redesignated by subparagraph (B), the following:  (D)procedures for investigating sexual harassment, dating violence, domestic violence, sexual assault, or stalking involving a cadet or other Academy personnel to determine whether disciplinary action is necessary;; 
 (2)in subsection (b)(2)(A), by inserting and other Academy personnel after cadets at the Academy; and (3)in subsection (d)—
 (A)in paragraph (2)(A) by inserting , including sexual harassment, after sexual assaults, rapes, and other sexual offenses; and (B)in paragraph (4)(B), by striking The Secretary and inserting Not later than January 15 of each year, the Secretary.
 (b)ImplementationThe Superintendent of the United States Merchant Marine Academy may implement the amendment to subsection (b)(2)(A) of section 51318 of title 46, United States Code, made by subsection (a)(2), by updating an existing plan issued pursuant to the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91).
			5.Report on implementation of recommendations for the United States Merchant Marine Academy Sexual
 Assault Prevention and Response ProgramNot later than April 1, 2019, the Maritime Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the progress of the Maritime Administration in implementing and closing each of the recommendations made in the Office of Inspector General’s Report issued March 28, 2018 (ST-2018-039) identifying gaps in the United States Merchant Marine Academy’s Sexual Assault Prevention and Response Program.
		6.Report on the application of the Uniform Code of Military Justice to the United States Merchant
 Marine AcademyNot later than 180 days after the date of the enactment of this Act, the Maritime Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives on the impediments to the application of the Uniform Code of Military Justice at the United States Merchant Marine Academy.
 7.Electronic records on mariner availability to meet national security needsSection 7502 of title 46, United States Code, is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following:  (c)The Secretary shall coordinate with the Secretary of Transportation to ensure that, to the extent feasible, electronic records provide information on mariner availability and respective credentials to meet national security needs for credentialed mariners crewing strategic sealift vessels..
 8.Small shipyard grantsSection 54101(b) of title 46, United States Code, is amended— (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
 (2)by inserting after paragraph (1) the following:  (2)Timing of grant noticeThe Administrator shall post a Notice of Funding Opportunity regarding grants awarded under this section not more than 15 days after the date of enactment of the appropriations Act for the fiscal year concerned.; and
 (3)in paragraph (4), as redesignated by paragraph (1), by striking paragraph (2) and inserting paragraph (3). 9.Domestic ship recycling facilitiesSection 3502 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–398; 54 U.S.C. 308704 note) is amended—
 (1)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively; and (2)by inserting after subsection (b) the following:
				
					(c)Scrapping of imported vessels
 (1)In generalNotwithstanding any other provision of law, domestic ship scrapping facilities selected by the Secretary of Transportation in accordance with subsection (b) may import into the United States, for the purpose of dismantling, marine vessels that contain regulated levels of polychlorinated biphenyls that are integral to a vessel’s structure, equipment, or systems necessary for its operation.
 (2)No TSCA prior authorization requiredIn lieu of rulemaking by the Administrator of the Environmental Protection Agency under section 6(e) of the Toxic Substances Control Act (15 U.S.C. 2605(e)), imports of vessels containing regulated levels of polychlorinated biphenyls shall be subject to prior notification and consent in accordance with this subsection.
						(3)Notification
 (A)ContentsAn importer of 1 or more vessels containing regulated levels of polychlorinated biphenyls shall submit a notification to the Environmental Protection Agency not less than 75 days before a vessel is imported into the United States under this subsection. The import notification may cover up to one year of shipments of vessels containing regulated levels of polychlorinated biphenyls being sent to the same ship scrapping facility, and shall contain, at a minimum, the following items:
 (i)The name, contact name, address, telephone number, email address, and EPA Identification Number (if applicable) of the ship scrapping facility and the recognized trader, if the ship scrapping facility is not the importer.
 (ii)The name, contact name, address, telephone number, email address, and EPA Identification Number (if applicable) of each facility where polychlorinated biphenyls or hazardous materials contained on a vessel will be stored and disposed of, including any polychlorinated biphenyls storage or disposal facility approved under the Toxic Substances Control Act (15 U.S.C. 2601 et seq.).
 (iii)The types of polychlorinated biphenyls or polychlorinated biphenyls items expected to be removed from the vessels.
 (iv)The number of vessels proposed for import and maximum tonnage. (v)The period of time covered by the import notice (not to exceed one year) and the start and end dates of shipment.
 (B)FormEach notice under this paragraph shall be clearly marked PCB Waste Import Notice and shall be submitted to the Environmental Protection Agency in such form and manner as the Environmental Protection Agency may require.
 (C)Revised notificationIf an importer wishes to change any of the information specified on the original notification, the importer must submit a revised notification, containing notification of the changes, to the Environmental Protection Agency.
							(4)Consent
 (A)In GeneralAn importer shall not import vessels containing regulated levels of polychlorinated biphenyls until the importer has received consent from the Administrator of the Environmental Protection Agency.
 (B)TermsImporters shall only import vessels under the terms of the consent issued by the Administrator of the Environmental Protection Agency under this paragraph and subject to the condition that the facility shall establish a valid written contract, chain of contracts, or equivalent arrangements with other United States facilities, where applicable, to manage the polychlorinated biphenyls and hazardous waste expected to be removed from the vessel or vessels.
 (5)Report to the environmental protection agencyAny ship scrapping facility authorized by this subsection to import vessels containing regulated levels of polychlorinated biphenyls shall file with the Administrator of the Environmental Protection Agency, not later than April 1 of each year, a report providing, for each vessel imported in accordance with this subsection, the following information:
 (A)The vessel name and approximated tonnage. (B)Registration number and flag of the vessel.
 (C)The date of import. (D)The types, quantities, and final destination of all polychlorinated biphenyls and hazardous waste removed.
 (E)The EPA-issued consent number under which the vessel was imported. (6)Applicable lawsOnce a vessel has been imported pursuant to this subsection, the manufacturing, processing, distribution in commerce, use, and disposal of any polychlorinated biphenyls and hazardous waste contained on the vessel shall be carried out in accordance with applicable Federal, State, and local laws and regulations.
 (7)AuthorityThe Administrator of the Environmental Protection Agency may promulgate additional standards or procedures for the import of ships that contain regulated levels of polychlorinated biphenyls and hazardous waste, for the purpose of recycling, under this subsection, if—
 (A)the benefits of such additional standards or procedures exceed the costs of those standards or procedures;
 (B)not later than 180 days prior to promulgating such additional standards or procedures, the Administrator of the Environmental Protection Agency submits a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives demonstrating compliance with subparagraph (A) and the reasons such standards or procedures are necessary; and
 (C)the Administrator of the Environmental Protection Agency receives the concurrence of the Maritime Administrator on any such additional standards or procedures..
 10.Sea year on contracted vesselsSection 51307 of title 46, United States Code, is amended— (1)by striking The Secretary and inserting the following:
				
 (a)In generalThe Secretary; (2)in paragraph (1) of subsection (a)—
 (A)by striking owned or subsidized by and inserting owned, subsidized by, or contracted with; and (B)by inserting , including in accordance with subsections (b), (c), and (d) after Government; and
 (3)by adding at the end the following:  (b)Maritime Security Program vesselsSubject to subsection (d), the Secretary shall require an operator of a vessel participating in the Maritime Security Program under chapter 531 of this title to carry on each Maritime Security Program vessel 2 United States Merchant Marine Academy cadets, if available, on each voyage.
 (c)Military Sealift Command vesselsSubject to subsection (d), the Secretary and Commander of the Military Sealift Command shall require an operator of a vessel contracted for service for the United States Navy’s Military Sealift Command to carry on each such vessel 2 United States Merchant Marine Academy cadets, if available, on each voyage, if the vessel—
 (1)is flagged in the United States; and (2)is rated at 10,000 gross tons or higher.
 (d)WaiverIf it is determined at any time by the Secretary or the Commander of the Military Sealift Command that cadets from the United States Merchant Marine Academy would place an undue burden on a vessel or vessel operator, the Secretary or Commander may waive the requirements described in subsection (b) or (c)..
 11.GAO report on national maritime strategyThe Comptroller General of the United States shall complete a study and submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Armed Services of the House of Representatives, and the Committee on Transportation and Infrastructure of the House of Representatives, a report on—
 (1)the key challenges, if any, to ensuring that the United States marine transportation system and merchant marine are sufficient to support United States economic and defense needs, as articulated by the Maritime Administration, the Committee on the Marine Transportation System, and other stakeholders;
 (2)the extent to which a national maritime strategy incorporates desirable characteristics of successful national strategies as identified by the Comptroller General, and any key obstacles (as identified by stakeholders) to successfully implementing such strategies; and
 (3)the extent to which Federal efforts to establish national maritime strategy are duplicative or fragmented, and if so, the impact on United States maritime policy for the future.
 12.Department of Transportation Inspector General report on Title XI programNot later than 180 days after the date of enactment of this Act, the Department of Transportation Office of Inspector General shall—
 (1)initiate an audit of the financial controls and protections included in the policies and procedures of the Department of Transportation for approving loan applications for the loan guarantee program authorized under chapter 537 of title 46, United States Code; and
 (2)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives a report containing the results of that audit once the audit is completed.
 13.Multi-year contractsNothing in section 3505 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) may be construed to prohibit the Maritime Administration from entering into a multi-year contract for the procurement of up to 5 new vessels within the National Security Multi-Mission Vessel Program and associated government–furnished equipment, subject to the availability of appropriations.
 14.Use of State Maritime Academy training vesselsSection 51504(g) of title 46, United States Code, is amended to read as follows:  (g)Vessel capacity sharing (1)In GeneralNot later than 90 days after the date of enactment of the Maritime Authorization and Enhancement Act for Fiscal Year 2019, the Secretary, acting through the Maritime Administrator, shall upon consultation with the maritime academies, and to the extent feasible with the consent of the maritime academies, implement a program of vessel sharing, requiring maritime academies to share training capacity vessels provided by the Secretary among maritime academies, as necessary to ensure that training needs of each academy are met.
 (2)Program of vessel capacity sharingFor purposes of this subsection, a program of vessel capacity sharing shall include— (A)ways to maximize the available underway training capacity available in the fleet of training vessels;
 (B)coordinating the dates and duration of training cruises with the academic calendars of maritime academies;
 (C)coordinating academic programs designed to be implemented aboard training vessels among maritime academies; and
 (D)identifying ways to minimize costs. (3)EvaluationNot later than 30 days after the beginning of each fiscal year, the Secretary, acting through the Maritime Administrator, shall evaluate the vessel capacity sharing program under this subsection to determine the optimal utilization of State maritime training vessels, and modify the program as necessary to improve utilization..
		15.Permanent authority of Secretary of Transportation to issue vessel war risk insurance
 (a)In generalSection 53912 of title 46, United States Code, is repealed. (b)Clerical amendmentThe table of sections at the beginning of chapter 539 of title 46, United States Code, is amended by striking the item relating to section 53912.
 16.Buy AmericaSubsection (c) of section 54101 of title 46, United States Code, is amended by adding at the end the following:
			
				(3)Buy America
 (A)In GeneralNotwithstanding any other provision of law, the Secretary of Transportation shall not obligate any funds authorized to be appropriated to carry out this chapter unless any steel, iron, and manufactured products used in the project authorized under this chapter are produced in the United States.
 (B)ExceptionThe provisions of subparagraph (A) shall not apply where the Secretary finds— (i)that their application would be inconsistent with the public interest;
 (ii)that such materials and products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
 (iii)that inclusion of domestic material will increase the cost of the overall project by more than 25 percent..
		17.Navigation system study and report
			(a)Study of the Great Lakes System
 (1)In GeneralThe Maritime Administrator shall conduct a comprehensive study of the Great Lakes - Saint Lawrence Seaway navigation system (referred to in this section as the Great Lakes System) that examines the current state of the system and makes recommendations for improvements.
 (2)ContentsThe study— (A)shall examine, with respect to the Great Lakes System—
 (i)typical cargo routing options; (ii)the cost profile of each route and alternative routes;
 (iii)port infrastructure quality; (iv)intermodal connections;
 (v)competing transportation options, including air, rail, and ground transportation and their relative market position;
 (vi)taxes and fees imposed on vessels; (vii)marketing efforts to increase shipments;
 (viii)subsidies provided to the Great Lakes System and to competing cargo transportation systems; (ix)the condition of the docks at each port;
 (x)United States and Canadian Government icebreaking capabilities to facilitate commercial shipping; and
 (xi)the condition of vessel navigation infrastructure (such as channels, locks, jetties, and breakwaters) and efforts to maintain, upgrade, or replace that infrastructure; and
 (B)shall make recommendations on— (i)the level of additional investment needed to improve the Great Lakes System;
 (ii)any benefits of increased Federal or State investment in the Great Lakes System; and (iii)any regulatory or competitive burdens impeding growth of the Great Lakes System.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Maritime Administrator shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Co-Chairs of the Great Lakes Task Force of the Senate and of the House of Representatives containing the results of the study conducted under this section.
 (c)ContractThe Maritime Administrator may enter into a contract with an independent entity to carry out the study.
			18.Miscellaneous
 (a)Noncommercial vesselsSection 3514(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 46 U.S.C. 51318 note) is amended—
 (1)by striking Not later than and inserting the following:  (1)Not later than; and
 (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and adjusting the margins accordingly; and
 (3)by adding at the end the following:  (2)For the purposes of this section, vessels operated by any of the following entities shall not be considered commercial vessels:
 (A)Any entity or agency of the United States. (B)The government of a State or territory.
 (C)Any political subdivision of a State or territory. (D)Any other municipal organization..
 (b)Passenger recordsSection 51322(c) of title 46, United States Code, is amended to read as follows:  (c)Maintenance of sexual assault training recordsThe Maritime Administrator shall require the owner or operator of a commercial vessel, or the seafarer union for a commercial vessel, to maintain records of sexual assault training for any person required to have such training..
 (c)National Oceanic and Atmospheric AdministrationSection 3134 of title 40, United States Code, is amended by adding at the end the following:  (c)National Oceanic and Atmospheric AdministrationThe Secretary of Commerce may waive this subchapter with respect to contracts for the construction, alteration, or repair of vessels, regardless of the terms of the contracts as to payment or title, when the contract is made under the Act entitled ‘An Act to define the functions and duties of the Coast and Geodetic Survey, and for other purposes’, approved August 6, 1947 (33 U.S.C. 883a et seq.)..
 (d)Annual payments for maintenance and supportSection 51505(b)(2) of title 46 is amended to read as follows:  (2)MaximumThe amount under paragraph (1) may not be more than $25,000, unless the academy satisfies section 51506(b) of this title..July 9, 2018Reported with an amendment